DETAILED ACTION

Claims 1-13 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (WO 2017/113109 A1, hereinafter “Zhang”). 

 	As to claims 1, 4, 7, Zhang discloses a network slice deployment method, comprising: 
 	receiving, by a network device, a first request message from a terminal device, 5wherein the first request message is configured for instructing to deploy a target (para. [0076]; discloses “ the UE initiates connection establishment by sending a request message to a network function in the RAN C-plane, such as a base station and the request information may include UE related information such as a UE preferred network slice ID and/or type, UE ID and/or type, UE requested service type and a possible third party OTT SP ID or name for providing the requested service), and a corresponding management function entity has allocated target network slice information for the target network slice corresponding to the target service (para. [0077]; discloses a network function for selecting a network slice collocated with the network element in the RAN C-plane consults the SCEF by sending a request message, which may include the UE related info like UE ID, UE type, UE preferred network slice ID and/or type, UE requested service type, the third party OTT SP ID and/or name) ; 
 	sending, by the network device, a second request message to the management 10function entity, wherein the second request message carries the target network slice information, and the second request message is configured for instructing the management function entity to deploy the target network slice corresponding to the target network slice information (para. [0119]; discloses Application function may request sliced network service by sending a request message to the SCEF. The request message may include information on the network slice requirement of the AF includes ID and/or type of the required network slice and information on the network slice sponsor); and 
(para. [0120]-[0124]; discloses upon receiving the request message from the AF, the SCEF may perform admission control for the requirement, based on network slice related subscription information to determine if the network slice related requirement included in the service request can be accepted and SCEF may interact with the AF and then to RAN C-plane function for network slice selection to assist the slice selection for the UE who is an OTT service user).  

 	As to claim 2, Zhang discloses the deployment method according to claim 1, wherein before receiving, by the network device, the first request message from the terminal device, the method further comprises:  20sending, by the management function entity, the target network slice information to the network device, wherein the target network slice information comprises a target network slice identification (para. [0116]; discloses SCEF actively exposes the sliced network service information to the AF of the third party service provider via a message or reactively expose the sliced network service information to the AF as a response to receipt of a request message from the AF for requesting the sliced network service information).  

 	As to claim 3, Zhang discloses the deployment method according to claim 1, wherein after the sending, by the management function entity, the second response message to the network device, the 25method further comprises: sending, by the network (para. [0124]; discloses SCEF may interact with the AF and then to RAN C-plane function for network slice selection to assist the slice selection for the UE who is an OTT service user).  

 	As to claim 155, Zhang discloses the deployment system according to claim 4, wherein the management function entity is configured to, before the network device receives the first request message, the target network slice information to the network device, wherein the target network slice information comprises a target network slice identification (para. [0116]; discloses SCEF actively exposes the sliced network service information to the AF of the third party service provider via a message or reactively expose the sliced network service information to the AF as a response to receipt of a request message from the AF for requesting the sliced network service information).  

 	As to claim 6, Zhang discloses the deployment system according to claim 4, wherein the network device is 20configured to send, after the management function entity sends the second response message to the network device, a first response message to the terminal device, wherein the first response message is configured for indicating that the terminal device can provide a service by using the deployed target network slice (para. [0124]; discloses SCEF may interact with the AF and then to RAN C-plane function for network slice selection to assist the slice selection for the UE who is an OTT service user).   

 	As to claim 8, Zhang discloses the apparatus according to claim 7, wherein when executed, the instructions cause the at least one processor to perform: before receiving the first request message from the terminal device, receiving, the target network slice information from the management function entity, wherein the target network slice information comprises a target network slice identification (para. [0116]; discloses SCEF actively exposes the sliced network service information to the AF of the third party service provider via a message or reactively expose the sliced network service information to the AF as a response to receipt of a request message from the AF for requesting the sliced network service information).    

 	As to claim 159, Zhang discloses the apparatus according to claim 7, wherein when executed, the instructions cause the at least one processor to perform: after receiving the second response message from the management function entity, sending, a first response message to the terminal device, wherein the first response message is configured for indicating that the terminal device can provide a service by 20using the deployed target network slice (para. [0124]; discloses SCEF may interact with the AF and then to RAN C-plane function for network slice selection to assist the slice selection for the UE who is an OTT service user). 

claim 10, Zhang discloses an apparatus applied for a terminal device, comprising: at least one processor, and a memory storing instructions executable by the at least one processor; wherein, when executed, the instructions cause the apparatus to: sending, a first request message to a network device, wherein the first request 25message is configured for instructing to deploy a target network slice for providing a target service to the terminal device (para. [0076]; discloses “ the UE initiates connection establishment by sending a request message to a network function in the RAN C-plane, such as a base station and the request information may include UE related information such as a UE preferred network slice ID and/or type, UE ID and/or type, UE requested service type and a possible third party OTT SP ID or name for providing the requested service);, and wherein target network slice information for the target network slice corresponding to the target service has allocated by a corresponding management function entity (para. [0077]; discloses a network function for selecting a network slice collocated with the network element in the RAN C-plane consults the SCEF by sending a request message, which may include the UE related info like UE ID, UE type, UE preferred network slice ID and/or type, UE requested service type, the third party OTT SP ID and/or name) ; 
 and 
 	performing, a service by using the deployed target network slice (para. [0123]-[0124]; discloses based on network slice related subscription information to determine if the network slice related requirement included in the service request can be accepted and SCEF may interact with the AF and then to RAN C-plane function for network slice selection to assist the slice selection for the UE who is an OTT service user).  

  	As to claim 3011, Zhang discloses the apparatus according to claim 10, wherein when executed, the instructions 41Attorney Docket No.: 088963-1185190 (103600US) Client Reference No.: 85390246US04 cause the at least one processor to perform: before sending the first request message to the network device, receiving, the target network slice information from the management function entity (para. [0116]; discloses SCEF actively exposes the sliced network service information to the AF of the third party service provider via a message or reactively expose the sliced network service information to the AF as a response to receipt of a request message from the AF for requesting the sliced network service information).  

 	As to claim 12, Zhang discloses the apparatus according to claim 10, wherein the first request message 5comprises the target network slice information (para. [0076]; discloses “ the UE initiates connection establishment by sending a request message to a network function in the RAN C-plane, such as a base station and the request information may include UE related information such as a UE preferred network slice ID and/or type).  

 As to claim 13, Zhang discloses the apparatus according to claim 10, wherein when executed, the instructions cause the at least one processor to perform: after sending the first request message to the network device and before the performing the service by using the deployed target network slice, receiving, a first 10response message (para. [0124]; discloses SCEF may interact with the AF and then to RAN C-plane function for network slice selection to assist the slice selection for the UE who is an OTT service user).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Wang et al. (U.S. 2019/0037409 A1), discloses a network control node may receive a service request by a WTRU, wherein the service information comprises one or more of a service class, a quality of service (QoS) requirement, or a mobility characteristic. The network control node may determine slice information associated with a plurality of network slices and may select at least a first network slice to serve the WTRU. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456